The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney Cheryl L. Johnson's resignation. SCR
                   98(5)(a)(2). The petition is hereby granted.
                               It is so ORDERED.




                                                       Gibbons


                                                       M\e//
                                                       Pickering


                                                                     dee-tet‘        J.
                                                       Hardesty


                                                                                 ,   J.
                                                       Parraguirre


                                                                   LA-9,   geS       J.
                                                       Douglas


                                                                                     J.




                                                       Saitta




                   cc: David A. Clark, Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Cheryl L. Johnson
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA


(0) 1947A    cep